Exhibit 10.7

GREENS WORLDWIDE INCORPORATED

SECURITIES PURCHASE AGREEMENT

OCTOBER 17, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

  

AGREEMENT TO SELL AND PURCHASE

   1

2.

  

WARRANTS AND FEES

   2

3.

  

CLOSING, DELIVERY, ESCROW RELEASE AND CERTAIN CONDITIONS

   2   

3.1

  

Closing

   2   

3.2

  

Delivery

   2   

3.3

  

Lockup

   2   

3.4

  

Guaranty Requirement

   3   

3.5

  

Related Agreements

   3   

3.6

  

Lockbox Arrangements

   3   

3.7

  

Subordination Agreement

   3

4.

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   3   

4.1

  

Organization, Good Standing and Qualification

   3   

4.2

  

Subsidiaries

   4   

4.3

  

Capitalization; Voting Rights

   4   

4.4

  

Authorization; Binding Obligations

   5   

4.5

  

Liabilities

   5   

4.6

  

Agreements; Action

   5   

4.7

  

Obligations to Related Parties

   6   

4.8

  

Changes

   6   

4.9

  

Title to Properties and Assets; Liens, Etc

   7   

4.10

  

Intellectual Property

   8   

4.11

  

Compliance with Other Instruments

   8   

4.12

  

Litigation

   9   

4.13

  

Tax Returns and Payments

   9   

4.14

  

Employees

   9   

4.15

  

Registration Rights and Voting Rights

   10   

4.16

  

Compliance with Laws; Permits

   10   

4.17

  

Environmental and Safety Laws

   10   

4.18

  

Financial Statements

   11   

4.19

  

Valid Offering

   11   

4.20

  

Full Disclosure

   11   

4.21

  

SEC Reports

   11   

4.22

  

Listing

   12   

4.23

  

Insurance

   12   

4.24

  

No Integrated Offering

   12   

4.25

  

Stop Transfer

   12   

4.26

  

Dilution

   12   

4.27

  

Patriot Act

   12

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page

5.

  

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

   13   

5.1

  

Organization, Good Standing and Qualification

   13   

5.2

  

Requisite Power and Authority

   13   

5.3

  

Investment Representations

   13   

5.4

  

The Purchasers Bear Economic Risk

   14   

5.5

  

Acquisition for Own Account

   14   

5.6

  

The Purchasers Can Protect Their Interest

   14   

5.7

  

Accredited Investor

   14   

5.8

  

Legends

   14

6.

  

COVENANTS OF THE COMPANY

   15   

6.1

  

Stop-Orders

   15   

6.2

  

Listing

   15   

6.3

  

Market Regulations

   15   

6.4

  

Reporting Requirements

   16   

6.5

  

Use of Funds

   16   

6.6

  

Access to Facilities

   16   

6.7

  

Taxes

   16   

6.8

  

Insurance

   16   

6.9

  

Intellectual Property

   17   

6.10

  

Properties

   18   

6.11

  

Confidentiality

   18   

6.12

  

Required Approvals

   18   

6.13

  

Approval Procedures

   19   

6.14

  

Registration of Common Stock Underlying the Warrants

   19   

6.15

  

Liens

   20   

6.16

  

Budget Approval

   20   

6.17

  

Reissuance of Securities

   20   

6.18

  

Margin Stock

   20   

6.19

  

Financing Right of First Refusal

   20   

6.20

  

No Sale

   21   

6.21

  

ESOP Shares

   21   

6.22

  

PO Box Access

   21   

6.23

  

Assignment of Certain Rights

   21   

6.24

  

Deposit of Fees

   21

7.

  

COVENANTS OF THE PURCHASERS

   21   

7.1

  

Confidentiality

   21   

7.2

  

Non-Public Information

   21

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

8.

  

COVENANTS OF THE COMPANY AND THE PURCHASERS REGARDING INDEMNIFICATION

   22   

8.1

  

Company Indemnification

   22   

8.2

  

The Purchasers’ Indemnification

   22

9.

  

MISCELLANEOUS

   22   

9.1

  

Governing Law

   22   

9.2

  

Survival

   23   

9.3

  

Successors

   23   

9.4

  

Entire Agreement

   23   

9.5

  

Amendment and Waiver

   23   

9.6

  

Delays or Omissions

   23   

9.7

  

Notices

   23   

9.8

  

Attorneys’ Fees

   25   

9.9

  

Titles and Subtitles

   25   

9.10

  

Facsimile Signatures; Counterparts

   25   

9.11

  

Construction

   25

 

-iii-



--------------------------------------------------------------------------------

Exhibit 10.7

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of October 17, 2006, by and among Greens Worldwide Incorporated, an Arizona
corporation (the “Company”), and Shelter Island Opportunity Fund, LLC (“Shelter
Island”) and Topwater Investment Management LLC (“Topwater” and together with
Shelter Island the “Purchasers”).

RECITALS

WHEREAS, the Company has authorized the sale to the Purchasers of Secured Term
Notes in the aggregate principal amount of One Million Three Hundred Seventy
Five Thousand Dollars ($1,375,000) (the “Total Investment Amount”) (each as
amended, modified or supplemented from time to time, a “Term Note”);

WHEREAS, the Company wishes to issue warrants to the Purchasers to purchase in
the aggregate up to 650,000 shares of the Company’s capital stock (an amount
equal to 2.5% of the Company’s 26,000,000 shares of capital stock);

WHEREAS, the Purchasers desire to purchase the Term Notes and the Warrants (as
defined in Section 2) on the terms and conditions set forth herein; and

WHEREAS, the Company desires to issue and sell the Term Notes and the Warrants
to the Purchasers on the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Agreement to Sell and Purchase.

Pursuant to the terms and conditions set forth in this Agreement, on the first
Closing Date (as defined in Article 3) (the “Initial Closing”), the Company
agrees to sell to the Purchasers, and the Purchasers hereby agree to purchase
from the Company, Term Notes having a face amount designated by the Purchasers
of a minimum of One Million Three Hundred Seventy Five Thousand Dollars
($1,375,000), at a purchase price of $.909 per $1.00 face amount. If after the
Initial Closing, the Company offers to sell and Purchasers agree to purchase
additional Term Notes and Warrants, the terms of this Agreement shall apply to
such additional Closings. The purchase of a Term Note on a Closing Date shall be
known as the “Offering.” A form of the Term Note is annexed hereto as Exhibit A.
Each Term Note will mature on the Maturity Date (as defined in the Term Note).
Collectively, the Term Notes, the Warrants and the Common Stock issuable upon
exercise of the Warrants are referred to as the “Securities.”



--------------------------------------------------------------------------------

2. Warrants and Fees.

(a) In connection with the Purchasers’ purchase of One Million Three Hundred
Seventy Five Thousand Dollars ($1,375,000) face value in Term Notes, the Company
will issue and deliver to the Purchasers Warrants to purchase, in the aggregate,
up to 650,000 shares of the Company’s Common Stock (the “Warrants”). A form of
Warrant is annexed hereto as Exhibit B. All the representations, covenants,
warranties, undertakings, and indemnification, and other rights made or granted
to or for the benefit of the Purchasers by the Company are hereby also made and
granted in respect of the Warrants and shares of the Company’s Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”).

(b) The Company shall reimburse the Purchasers up to $20,000 for their
reasonable actual expenses (including legal fees and expenses) incurred (as
evidenced by invoices reviewed and approved in advance by the Company) in
connection with the preparation and negotiation of this Agreement and the
Related Agreements (as hereinafter defined) in, and expenses incurred in
connection with the Purchasers’ due diligence review of the Company and its
Subsidiaries (as defined in Section 4.2) and all related matters. Amounts
required to be paid under this Section 2(b), will be paid on the Closing Date.

(c) The expenses referred to in the preceding clause (b) (net of deposits
previously paid by the Company) shall be paid out of funds held pursuant to an
Escrow Agreement (as defined below) and a disbursement letter (the “Disbursement
Letter”), provided however, that all such fees shall be paid simultaneously with
the first disbursement of funds from escrow.

3. Closing, Delivery, Escrow Release and Certain Conditions.

3.1 Closing. Subject to the terms and conditions herein, each closing of an
Offering (a “Closing”), shall take place on the release of each Purchaser’s
funds from escrow, at such time or place as the Company and the Purchasers may
mutually agree (such date is hereinafter referred to as a “Closing Date”).

3.2 Delivery. Pursuant to the Escrow Agreement, at a Closing on a Closing Date,
the Company will deliver to the Purchasers, among other things, Term Notes in
the form attached as Exhibit A representing the aggregate principal amount
subscribed for by each Purchaser and Warrants in the form attached as Exhibit B
in each Purchaser’s name representing the aggregate number of shares of Common
Stock due such Purchaser in accordance with Section 2(b), and each Purchaser
will deliver to the Escrow Agent, among other things, the purchase price for
such Term Notes.

3.3 Lockup. The Company shall have caused its controlling shareholders,
management and Directors to agree to “lockup” and not sell their shares of
Common Stock of the Company from the date of the first effective registration
statement relating to Company securities that is declared effective by the
Securities and Exchange Commission, pursuant to documentation, and on terms and
conditions, acceptable to the Purchasers, such documentation to be completed
within 30 days of the Initial Closing Date. Such Lockup agreement shall be in a
form reasonably acceptable to Purchasers.

 

2



--------------------------------------------------------------------------------

3.4 Guaranty Requirement. All the Subsidiaries, if any, shall have guaranteed
the Term Notes pursuant to a guaranty in form and substance satisfactory to the
Purchasers.

3.5 Related Agreements. The Company and the Subsidiaries, as applicable, shall
have entered into the Related Agreements on terms and conditions satisfactory to
the Purchasers.

3.6 Lockbox Arrangements. (a) As soon as reasonably possible after the Initial
Closing Date the Company shall enter into a Lockbox Agreement with a bank
reasonably acceptable to the Company and the Purchasers on terms acceptable to
the parties, in which all revenues generated from “membership tour card,”
“membership” and “entry fees” will be deposited.

3.7 Subordination Agreement. AJW Partners, LLC, AJW Offshore, LTD, AJW Qualified
Partners, LLC, New Millennium Capital Partners II, LLC and the Purchasers shall
have entered into a Subordination Agreement on terms and conditions satisfactory
to the Purchasers.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchasers as follows, except as otherwise described in the
Company’s filings with the Securities and Exchange Commission (“SEC Reports”) or
as set forth in Schedules to this Agreement:

4.1 Organization, Good Standing and Qualification. Each of the Company and each
of its Subsidiaries is a corporation, partnership or limited liability company,
as the case may be, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization. Each of the Company and each of
its Subsidiaries has the corporate, partnership or limited liability company, as
the case may be, power and authority to own and operate its properties and
assets, to execute and deliver (i) this Agreement, (ii) the Term Notes and the
Warrants to be issued in connection with this Agreement, (iii) the Subsidiary
Guaranty dated as of the date hereof made by all Subsidiaries of the Company (as
amended, modified or supplemented from time to time, the “Subsidiary Guaranty”)
substantially in the form of Exhibit C hereto, (iv) the Stock Pledge Agreement
dated as of the date hereof among the Company, all Subsidiaries of the Company
and the Purchasers (as amended, modified or supplemented from time to time, the
“Stock Pledge Agreement”) substantially in the form of Exhibit D hereto, (v) the
Escrow Agreement dated as of the date hereof among the Company, the Purchasers
and the escrow agent referred to therein, substantially in the form of Exhibit E
hereto (as amended, modified or supplemented from time to time, the “Escrow
Agreement”), and (vi) all other agreements related to this Agreement and the
Term Notes and referred to herein (the preceding clauses (ii) through (vi),
collectively, the “Related Agreements”), to issue and sell the Term Notes, to
issue and sell the Warrants and the Warrant Shares, and to carry out the
provisions of this Agreement and the Related Agreements and to carry on its
business as presently conducted. Each of the Company and each of its
Subsidiaries are duly qualified and is authorized to do business and is in good
standing as a foreign corporation, in all jurisdictions in

 

3



--------------------------------------------------------------------------------

which the nature of their activities and properties (both owned and leased)
makes such qualification necessary, except for those jurisdictions in which
failure to do so has not, or would not reasonably be expected to individually or
in the aggregate, result in a reduction in value of the business, assets,
liabilities, condition (financial or otherwise), properties, or operations of
the Company or its Subsidiaries of fifteen percent (15%) or greater, as
determined by an independent third party selected by the Purchasers and the
Company together (a “Material Adverse Effect”).

4.2 Subsidiaries. (a) Each direct and indirect Subsidiary of the Company, the
direct owner of such Subsidiary and its percentage ownership thereof, is set
forth on Schedule 4.2. For the purpose of this Agreement, a “Subsidiary” of any
person or entity means (i) a corporation or other entity whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity, or (ii) a corporation
or other entity in which such person or entity owns, directly or indirectly,
more than 50% of the equity interests at such time. Except where the context
otherwise requires, the term the “Company” shall be deemed to include its
subsidiaries.

4.3 Capitalization; Voting Rights.

(a) The issued and authorized capital stock of the company is as set forth in
Schedule 4.3 hereto.

(b) Other than: (i) the shares reserved for issuance under the Company’s stock
option plans; and (ii) shares which may be granted pursuant to this Agreement
and the Related Agreements, there are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal), proxy
or stockholder agreements, or arrangements or agreements of any kind for the
purchase or acquisition from the Company of any of its securities. Neither the
offer, issuance or sale of any of the Term Notes or the Warrants, or Warrant
Shares, nor the consummation of any transaction contemplated hereby will result
in a change in the price or number of any securities of the Company outstanding,
under anti-dilution or other similar provisions contained in or affecting any
such securities.

(c) All issued and outstanding shares of the Company’s Capital Stock: (i) have
been duly authorized and validly issued and are fully paid and nonassessable;
and (ii) were issued in compliance in all material respects with all applicable
state and federal laws concerning the issuance of securities.

(d) The rights, preferences, privileges and restrictions of the shares of the
Capital Stock are as stated in the Company’s Articles of Incorporation (the
“Charter”). The Warrant Shares have been duly and validly reserved for issuance.
When issued in compliance with the provisions of this Agreement and the
Company’s Charter, the Securities will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Securities may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time a transfer is proposed.

 

4



--------------------------------------------------------------------------------

4.4 Authorization; Binding Obligations. All corporate action on the part of the
Company (including the respective officers and directors) necessary for the
authorization of this Agreement and the Related Agreements, the performance of
all obligations of the Company hereunder and under the Related Agreements at the
Closing and the authorization, sale, issuance and delivery of the Term Notes and
the Warrants has been taken or will be taken prior to the Initial Closing. This
Agreement and the Related Agreements, when executed and delivered and to the
extent it is a party thereto, will be valid and binding obligations of each of
the Company, enforceable against it in accordance with their terms, except:

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and

(b) general principles of equity that restrict the availability of equitable or
legal remedies.

The sale of the Term Notes is not and will not be subject to any preemptive
rights or rights of first refusal that have not been properly waived or complied
with. The issuance of the Warrants and the subsequent exercise of the Warrants
for Warrant Shares are not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.

4.5 Liabilities. Other than the NIR Notes, neither the Company nor any of its
Subsidiaries has any contingent liabilities in excess of $100,000.

4.6 Agreements; Action.

(a) there are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company or any of
its Subsidiaries is a party or by which it or any of its Subsidiaries is bound
which may involve: (i) obligations (contingent or otherwise) of, or payments to,
the Company in excess of $100,000 (other than obligations of, or payments to,
the Company arising from agreements entered into in the ordinary course of
business); or (ii) the transfer or license of any patent, copyright, trade
secret or other proprietary right to or from the Company (other than licenses
arising from the purchase of “off the shelf” software or other standard
products); or (iii) provisions restricting the development, manufacture or
distribution of the Company’s products or services; or (iv) indemnification by
the Company with respect to infringements of proprietary rights.

(b) Since June 30, 2006, the Company has not: (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock; (ii) incurred any indebtedness for money
borrowed or any other liabilities (other than ordinary course obligations and
the NIR Notes) individually in excess of $50,000 or, in the case of indebtedness
and/or liabilities individually less than $50,000, in excess of $50,000 in the
aggregate; (iii) made any loans or advances to any person in excess,
individually or in the aggregate, of $50,000, other than ordinary course
advances for travel

 

5



--------------------------------------------------------------------------------

expenses; or (iv) sold, exchanged or otherwise disposed of any of its assets or
rights, other than the sale of its inventory in the ordinary course of business.

(c) For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.

4.7 Obligations to Related Parties. There are no obligations of the Company to
officers, directors, stockholders or employees of the Company or any of its
Subsidiaries other than:

(a) for payment of salary for services rendered and for bonus payments;

(b) reimbursement for reasonable expenses incurred on behalf of the Company and
its Subsidiaries; and

(c) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company).

None of the officers, directors, key employees or, to the best of the Company’s
knowledge, stockholders of the Company or any members of their immediate
families, are indebted to the Company, individually or in the aggregate, in
excess of $50,000 or have any direct or indirect ownership interest in any firm
or corporation with which the Company is affiliated or with which the Company
has a business relationship, or any firm or corporation which competes with the
Company, other than passive investments in publicly traded companies
(representing less than one percent (1%) of such company) which may compete with
the Company. Except as described above, no officer, director or stockholder, or
any member of their immediate families is, directly or indirectly, interested in
any material contract with the Company and no agreements, understandings or
proposed transactions are contemplated between the Company and any such person.
The Company is not a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation.

4.8 Changes. Since June 30, 2006, there has not been:

(a) any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company or any of its
Subsidiaries, which individually or in the aggregate has had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(b) any resignation or termination of any officer, key employee or group of
employees of the Company or any of its Subsidiaries;

 

6



--------------------------------------------------------------------------------

(c) any material change, except in the ordinary course of business, in the
contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;

(d) any damage, destruction or loss, whether or not covered by insurance, which
has had, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(e) any waiver by the Company or any of its Subsidiaries of a material right or
of a material debt owed to it;

(f) any direct or indirect loans made by the Company or any of its Subsidiaries
to any stockholder, employee, officer or director of the Company or any of its
Subsidiaries, other than advances made in the ordinary course of business;

(g) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of the Company or any of its
Subsidiaries;

(h) any declaration or payment of any dividend or other distribution of the
assets of the Company or any of its Subsidiaries;

(i) any labor organization activity related to the Company or any of its
Subsidiaries;

(j) any debt, obligation or liability incurred, assumed or guaranteed by the
Company or any of its Subsidiaries, except those for immaterial amounts and for
current liabilities incurred in the ordinary course of business;

(k) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets owned by the Company or any of its
Subsidiaries;

(l) any change in any material agreement to which the Company or any of its
Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(m) any other event or condition of any character that, either individually or
in the aggregate, has had, or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or

(n) any arrangement or commitment by the Company or any of its Subsidiaries to
do any of the acts described in subsections (a) through (m) above.

4.9 Title to Properties and Assets; Liens, Etc. The Company has good and valid
title to its properties and assets, and good title to its leasehold estates, in
each case subject to no mortgage, pledge, lien, lease, encumbrance or charge,
other than:

(a) those resulting from taxes which have not yet become delinquent;

 

7



--------------------------------------------------------------------------------

(b) minor liens and encumbrances which do not materially detract from the value
of the property subject thereto or materially impair the operations of the
Company or any of its Subsidiaries (the mortgages, pledges, liens, leases,
encumbrances and charges referred to in this clause (b) and clause (a) above are
hereinafter referred to as “Permitted Liens”); and

(c) those that have otherwise arisen in the ordinary course of business.

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company are in good operating condition and repair
and are reasonably fit and usable for the purposes for which they are being
used. The Company is in compliance with all material terms of each lease to
which any of them is a party or is otherwise bound.

4.10 Intellectual Property.

(a) The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and to the Company’s knowledge, as presently proposed
to be conducted (the “Intellectual Property”), without any known infringement of
the rights of others. There are no outstanding options, licenses or agreements
of any kind relating to the foregoing proprietary rights, nor is the Company or
any of its Subsidiaries bound by or a party to any options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes of any other person or entity other than such
licenses or agreements arising from the purchase of “off the shelf” software or
other standard products.

(b) Neither the Company nor its Subsidiaries have received any communications
alleging that the Company or any of its Subsidiaries has violated any of the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity, nor is the Company or
any Subsidiary aware of any basis therefor.

(c) The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company, except for inventions, trade
secrets or proprietary information that have been rightfully assigned to the
Company.

4.11 Compliance with Other Instruments. Neither the Company nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or Bylaws
(y) of any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (y), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the Related
Agreements to which it is a

 

8



--------------------------------------------------------------------------------

party, and the issuance and sale of the Term Notes by the Company pursuant
hereto, will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
default under any such term or provision, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties.

4.12 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company or any
of its Subsidiaries that prevents the Company or any of its Subsidiaries from
entering into this Agreement or the Related Agreements, or from consummating the
transactions contemplated hereby or thereby, or which has had, or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or any change in the current equity ownership of the
Company, nor is the Company aware that there is any basis to assert any of the
foregoing. The Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or which the Company intends to initiate.

4.13 Tax Returns and Payments. The Company and its Subsidiaries have timely
filed all tax returns (federal, state and local) required to be filed by it. All
taxes shown to be due and payable on such returns, any assessments imposed, and
all other taxes due and payable by the Company on or before the Closing, have
been paid or will be paid prior to the time they become delinquent. Neither the
Company nor any of its Subsidiaries has been advised:

(a) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or

(b) of any deficiency in assessment or proposed judgment to its federal, state
or other taxes.

The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement.

4.14 Employees. Neither the Company not its Subsidiaries have any collective
bargaining agreements with any of its employees. There is no labor union
organizing activity pending or, to the Company’s knowledge, threatened with
respect to the Company or its Subsidiaries. Neither the Company nor its
Subsidiaries are party to or bound by any currently effective employment
contract, deferred compensation arrangement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation plan or
agreement. To the Company’s knowledge, no employee of the Company or any of its
Subsidiaries, nor any consultant with whom the Company or any of its
Subsidiaries has contracted, is in violation of any term of any employment
contract, proprietary information agreement or any other agreement relating to
the right of any such individual to be employed by, or to contract with, the
Company or any of its Subsidiaries because of the nature of the business to be
conducted by the Company or any of its Subsidiaries; and to the Company’s
knowledge the continued employment by the

 

9



--------------------------------------------------------------------------------

Company or any of its Subsidiaries of their present employees, and the
performance of the Company’s and its Subsidiaries’ contracts with their
independent contractors, will not result in any such violation. Neither the
Company nor any of its Subsidiaries are aware that any of their employees are
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would interfere with their duties to
the Company or its Subsidiaries. Neither the Company nor its Subsidiaries have
received any notice alleging that any such violation has occurred. Except for
employees who have a current effective employment agreement with the Company and
its Subsidiaries, no employee of the Company or its Subsidiaries has been
granted the right to continued employment by the Company or its Subsidiaries or
to any material compensation following termination of employment. Neither the
Company nor any of its Subsidiaries are aware that any officer, key employee or
group of employees intends to terminate his, her or their employment with the
Company or Subsidiaries, nor does the Company or any Subsidiary have a present
intention to terminate the employment of any officer, key employee or group of
employees.

4.15 Registration Rights and Voting Rights. Except as set forth in the charter
documents of the Company or its Subsidiaries, neither the Company nor any of its
Subsidiaries are presently under any obligation, and neither the Company nor any
of its Subsidiaries have granted any rights, to register any of their presently
outstanding securities or any of its securities that may hereafter be issued.
Neither the Company nor any of its Subsidiaries have entered into any agreement
with respect to the voting of equity securities of the Company.

4.16 Compliance with Laws; Permits. Neither the Company nor any of its
Subsidiaries are in violation of any applicable statute, rule, regulation, order
or restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties which has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement or any Related
Agreement and the issuance of any of the Securities, except such as has been
duly and validly obtained or filed, or with respect to any filings that must be
made after the Closing, as will be filed in a timely manner. Each of the Company
and its Subsidiaries has all material franchises, permits, licenses and any
similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.17 Environmental and Safety Laws. Neither the Company nor any of its
Subsidiaries are in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. No Hazardous Materials (as
defined below) are used or have been used, stored, or disposed of by the
Company, its Subsidiaries or, to the Company’s knowledge, by any other person or
entity on any property owned, leased or used by the Company or its Subsidiaries.
For the purposes of the preceding sentence, “Hazardous Materials” shall mean:

 

10



--------------------------------------------------------------------------------

(a) materials which are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; or

(b) any petroleum products or nuclear materials.

4.18 Financial Statements. Audited financial statements of the Company for the
year ended December 31, 2005, are contained in the SEC Reports (as hereinafter
defined) and unaudited financial statements of the Company for the six
(6) months ended June 30, 2006 have been provided to the Purchasers
(collectively, the “Company Financial Statements”). The Company’s Financial
Statements are true and correct in all material respects, were prepared in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied and fairly present the financial position and results of operations of
the Company as of the respective dates thereof and for the periods covered
thereby, all in accordance with GAAP. The balance sheets contained in the
Company Financial Statements fairly reflect all liabilities of the Company of
the types normally reflected in balances sheets as of the dates thereof

4.19 Valid Offering. Assuming the accuracy of the representations and warranties
of the Purchasers contained in this Agreement, the offer, sale and issuance of
the Securities will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.

4.20 Full Disclosure. Each of the Company and each of its Subsidiaries has
provided the Purchasers with all information requested by the Purchasers in
connection with their decision to purchase the Term Notes and the Warrants,
including all information the Company and its Subsidiaries believe is reasonably
necessary to make such investment decision. Neither this Agreement, the Related
Agreements, or the exhibits and schedules hereto and thereto contain any untrue
statement of a material fact nor omit to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading. Any financial projections
and other estimates provided to the Purchasers by the Company were based on the
Company’s experience in the industry and on assumptions of fact and opinion as
to future events which the Company, at the date of the issuance of such
projections or estimates, believed to be reasonable.

4.21 SEC Reports. The Company has filed all reports and other documents required
to be filed by it under the Securities Exchange Act 1934, as amended (the
“Exchange Act”). The Company has furnished the Purchasers with copies of all of
its SEC Reports. Each SEC Report filed in 2006 was, at the time of its filing,
in substantial compliance with the requirements of its respective form and none
of the SEC Reports, nor the financial statements (and the notes thereto)
included in the SEC Reports, as of their respective filing dates, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

11



--------------------------------------------------------------------------------

4.22 Listing. The Company’s Common Stock is listed for trading on the
Over-the-Counter Bulletin Board (“OTCBB”) and satisfies all requirements for the
continuation of such trading. The Company has not received any notice that its
Common Stock will not be eligible to be traded on the OTCBB or that its Common
Stock does not meet all requirements for such trading.

4.23 Insurance. The Company has general commercial, product liability, fire and
casualty insurance policies with coverages which the Company believes are
customary for companies similarly situated to the Company and its Subsidiaries
in the same or similar businesses.

4.24 No Integrated Offering. Neither the Company not any of its Subsidiaries,
nor any affiliates, nor any person acting on its or their behalf, has directly
or indirectly made any offers or sales of any security or solicited any offers
to buy any security under circumstances that would prevent the Company from
selling the Securities pursuant to Rule 506 under the Securities Act, nor will
the Company, its Subsidiaries or any of its affiliates take any action or steps
that would cause the Offering to be integrated with other offerings without
taking the steps necessary to prevent the Company from selling the Securities
pursuant to Rule 506 under the Securities Act.

4.25 Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. The Company will not issue any stop transfer order or other
order impeding the sale and delivery of any of the Securities at such time as
the Securities are registered for public sale or an exemption from registration
is available, except as required by state and federal securities laws.

4.26 Dilution. The Company specifically acknowledges that its obligation to
issue the shares of Common Stock upon exercise of the Warrants is binding upon
the Company and enforceable regardless of the dilution such issuance may have on
the ownership interests of other shareholders of the Company.

4.27 Patriot Act. The Company certifies that, to the best of Company’s
knowledge, neither the Company nor any of its Subsidiaries has been designated,
and is not owned or controlled, by a “suspected terrorist” as defined in
Executive Order 13224. The Company hereby acknowledges that the Purchasers seek
to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, the Company hereby represents,
warrants and agrees that: (i) none of the cash or property that the Company or
any of its Subsidiaries will pay or will contribute to the Purchasers has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (ii) no contribution or payment by the Company or
any of its Subsidiaries to the Purchasers, to the extent that they are within
the Company’s and/or its Subsidiaries’ control shall cause the Purchasers to be
in violation of the United States Bank Secrecy Act, the United States
International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001. The Company shall promptly notify the Purchasers if any of these
representations ceases to be true and accurate regarding the Company or any of
its Subsidiaries. The Company agrees to provide the Purchasers any additional
information regarding the Company or any of its Subsidiaries that the Purchasers

 

12



--------------------------------------------------------------------------------

deem necessary or convenient to ensure compliance with all applicable laws
concerning money laundering and similar activities. The Company understands and
agrees that if at any time it is discovered that any of the foregoing
representations are incorrect, or if otherwise required by applicable law or
regulation related to money laundering or similar activities, the Purchasers may
undertake appropriate actions to ensure compliance with such applicable law or
regulation, including but not limited to segregation and/or redemption of the
Purchasers’ investment in the Company. The Company further understands that the
Purchasers may release confidential information about the Company and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if the Purchasers, in their sole reasonable discretion, after
consultation with legal counsel, determine that it is in the best interests of
the Purchasers in light of relevant rules and regulations under the laws set
forth in subsection (ii) above.

5. Representations and Warranties of the Purchasers. Each Purchaser, severally
and not jointly, hereby represents and warrants to the Company as follows (such
representations and warranties do not lessen or obviate the representations and
warranties of the Company set forth in this Agreement):

5.1 Organization, Good Standing and Qualification. Such Purchaser is a
corporation, partnership, limited duration company or limited liability company,
as the case may be, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization. Such Purchaser has the corporate,
partnership, limited duration company or limited liability company, as the case
may be, power and authority to own and operate its properties and assets, to
execute and deliver the Related Agreements, to purchase the Term Notes, to
purchase the Warrants and the Warrant Shares, and to carry out the provisions of
this Agreement and the Related Agreements.

5.2 Requisite Power and Authority. Such Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions. All
action on such Purchaser’s part required for the lawful execution and delivery
of this Agreement and the Related Agreements has been or will be effectively
taken prior to the Closing. Upon their execution and delivery, this Agreement
and the Related Agreements will be valid and binding obligations of such
Purchaser, enforceable in accordance with their terms, except:

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and

(b) as limited by general principles of equity that restrict the availability of
equitable and legal remedies.

5.3 Investment Representations. Such Purchaser understands that the Securities
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act based in part upon such Purchaser’s representations
contained in this Agreement, including, without limitation, that such Purchaser
is an “accredited investor” within the meaning of Regulation D under the
Securities Act. Such Purchaser confirms that it has received or has had full
access to all the information it considers necessary or appropriate to make an
informed

 

13



--------------------------------------------------------------------------------

investment decision with respect to the Term Note and the Warrant to be
purchased by it under this Agreement and the Warrant Shares acquired by it upon
the exercise of such Warrant. Such Purchaser further confirms that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company’s and its Subsidiaries’ business, management and financial affairs and
the terms and conditions of the Offering, the Term Notes, the Warrants and the
Securities.

5.4 The Purchasers Bear Economic Risk. Such Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Such Purchaser acknowledges and agrees that it must bear the
economic risk of this investment until the Securities are sold pursuant to:
(i) an effective registration statement under the Securities Act; or (ii) an
applicable exemption from registration with respect to such sale.

5.5 Acquisition for Own Account. Such Purchaser is acquiring its Term Note and
Warrant for such Purchaser’s own account for investment only, and not as a
nominee or agent and not with a view towards or for resale in connection with
their distribution.

5.6 The Purchasers Can Protect Their Interest. Such Purchaser represents that by
reason of its, or of its management’s, business and financial experience, such
Purchaser has the capacity to evaluate the merits and risks of its investment in
its Term Note and Warrant and to protect its own interests in connection with
the transactions contemplated in this Agreement and the Related Agreements.
Further, such Purchaser is aware of no publication of any advertisement in
connection with the transactions contemplated in this Agreement or the Related
Agreements.

5.7 Accredited Investor. Such Purchaser represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.

5.8 Legends.

(a) The Term Notes shall bear substantially the following legend:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE OR SUCH SHARES UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO GREENS
WORLDWIDE INCORPORATED, THAT SUCH REGISTRATION IS NOT REQUIRED.”

(b) The Warrant Shares, shall bear a legend which shall be in substantially the
following form until such shares are covered by an effective registration
statement filed with the Securities and Exchange Commission (the “SEC”):

 

14



--------------------------------------------------------------------------------

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO GREENS
WORLDWIDE INCORPORATED, THAT SUCH REGISTRATION IS NOT REQUIRED.”

(c) The Warrant shall bear substantially the following legend:

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO GREENS
WORLDWIDE INCORPORATED, THAT SUCH REGISTRATION IS NOT REQUIRED.”

6. Covenants of the Company. The Company covenants and agrees with the
Purchasers as follows:

6.1 Stop-Orders. The Company will advise the Purchasers, promptly if, at any
time, it receives notice of issuance by the SEC, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the Common Stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.

6.2 Listing. The Company’s shares of Common Stock are listed on the OTCBB (the
“Principal Market”) as of the date hereof and the Company shall maintain such on
the Principal Market. The Company will comply in all material respects with its
reporting, filing and other obligations.

6.3 Market Regulations. To the extent required, the Company shall notify the
SEC, NASD and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Purchasers and promptly provide copies thereof to the
Purchasers.

 

15



--------------------------------------------------------------------------------

6.4 Reporting Requirements. The Company will timely file with the SEC all
reports required to be filed pursuant to the Exchange Act and refrain from
terminating its status as an issuer required by the Exchange Act to file reports
thereunder even if the Exchange Act or the rules or regulations thereunder would
permit such termination.

6.5 Use of Funds. The Company agrees that it will use the proceeds of the sale
of the Term Notes and the Warrants for general working capital purposes.

6.6 Access to Facilities. The Company will permit any representatives designated
by any Purchaser (or any successor of such Purchaser), upon reasonable notice
and during normal business hours, at such person’s expense and accompanied by a
representative of the Company, to:

(a) visit and inspect any of the properties of the Company;

(b) examine the corporate and financial records of the Company (unless such
examination is not permitted by federal, state or local law or by contract) and
make copies thereof or extracts therefrom; and

(c) discuss the affairs, finances and accounts of the Company with the
directors, officers and independent accountants of the Company.

Notwithstanding the foregoing, the Company will not provide any material,
non-public information to any Purchaser unless such Purchaser signs a
confidentiality agreement.

6.7 Taxes. The Company will promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of the
Company; provided, however, that any such tax, assessment, charge or levy need
not be paid if the validity thereof shall be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefor.

6.8 Insurance. Each of the Company and its Subsidiaries will keep its assets
which are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in similar businesses similarly situated as the
Company and its Subsidiaries; and the Company and its Subsidiaries will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner which the Company reasonably believes is customary for companies in
similar businesses similarly situated as the Company and its Subsidiaries and to
the extent available on commercially reasonable terms. The Company and each of
its Subsidiaries will bear the full risk

 

16



--------------------------------------------------------------------------------

of loss from any loss of any nature whatsoever with respect to the assets
pledged to the Purchasers as security for their obligations hereunder and under
the Related Agreements. At the Company’s and its Subsidiaries’ joint and several
expense, in amounts and with carriers reasonably acceptable to the Purchasers,
the Company and its Subsidiaries shall (i) keep all their insurable properties
and properties in which they have an interest insured against the hazards of
fire, flood, sprinkler leakage, those hazards covered by extended coverage
insurance and such other hazards, and for such amounts, as is customary in the
case of companies engaged in businesses similar to the Company’s or the
respective Subsidiary’s including business interruption insurance; (ii) maintain
a bond in such amounts as is customary in the case of companies engaged in
businesses similar to the Company’s or the respective Subsidiary’s insuring
against larceny, embezzlement or other criminal misappropriation of insured’s
officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of the Company or its Subsidiaries either
directly or through governmental authority to draw upon such funds or to direct
generally the disposition of such assets; (iii) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (iv) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which the Company or the respective Subsidiary is engaged in business; and
(v) furnish the Purchasers with (x) copies of all policies and evidence of the
maintenance of such policies at least thirty (30) days before any expiration
date, (y) excepting the Company’s workers’ compensation policy, endorsements to
such policies naming the Purchasers as “co-insured” or “additional insured” and
appropriate loss payable endorsements in form and substance satisfactory to the
Purchasers, naming the Purchasers as loss payees, and (z) evidence that as to
the Purchasers the insurance coverage shall not be impaired or invalidated by
any act or neglect of the Company or any Subsidiary and the insurer will provide
the Purchasers with at least thirty (30) days notice prior to cancellation. The
Company shall instruct the insurance carriers that in the event of any loss
thereunder, the carriers shall make payment for such loss to the Company and the
Purchasers jointly. In the event that as of the date of receipt of each loss
recovery upon any such insurance, the Purchasers have not declared an event of
default with respect to this Agreement or any of the Related Agreements, then
the Company and/or such Subsidiary shall be permitted to direct the application
of such loss recovery proceeds toward investment in property, plant and
equipment that would comprise “Collateral” secured by the Purchasers’ security
interest pursuant to its security agreement, with any surplus funds to be
applied toward payment of the obligations of the Company to the Purchasers. In
the event that the Purchasers have properly declared an event of default with
respect to this Agreement or any of the Related Agreements, then all loss
recoveries received by the Purchasers upon any such insurance thereafter may be
applied to the obligations of the Company hereunder and under the Related
Agreements, in such order as the Purchasers may determine. Any surplus
(following satisfaction of all Company obligations to the Purchasers) shall be
paid by the Purchasers to the Company or applied as may be otherwise required by
law. Any deficiency thereon shall be paid by the Company or the Subsidiary, as
applicable, to the Purchasers, on demand.

6.9 Intellectual Property. Each of the Company and each of its Subsidiaries
shall maintain in full force and effect its existence, rights and franchises and
all licenses and other rights to use Intellectual Property owned or possessed by
it and reasonably deemed to be necessary to the conduct of its business.

 

17



--------------------------------------------------------------------------------

6.10 Properties. Each of the Company and each of its Subsidiaries will keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company will at all
times comply with each provision of all leases to which it is a party or under
which it occupies property if the breach of such provision would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.11 Confidentiality. The Company agrees that it will not disclose, and will not
include in any public announcement, the names of the Purchasers, unless
expressly agreed to by the Purchasers or unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement. Notwithstanding the provisions of this section, the Purchasers
consent to the Company’s filing of this Agreement and the Related Agreements as
exhibits to any future SEC filings which might require such disclosure.

6.12 Required Approvals. Except as otherwise set forth on Schedule 6.12 hereto,
for so long as any of the aggregate principal amount of the Term Notes are
outstanding, the Company, without the prior written consent of the Purchasers,
shall not, and shall not permit any of its Subsidiaries to:

(a) (i) directly or indirectly declare or pay any dividends, other than
dividends paid to the Company or any of its wholly-owned Subsidiaries,
(ii) issue any preferred stock that is mandatorily redeemable prior to the one
year anniversary of the Maturity Date (as defined in the Term Notes) or
(iii) redeem any of its preferred stock or other equity interests;

(b) liquidate, dissolve or effect a material reorganization (it being understood
that in no event shall the Company dissolve, liquidate or merge with any other
person or entity (unless the Company is the surviving entity);

(c) become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the Company’s or any of its Subsidiaries’ right to
perform the provisions of this Agreement, any Related Agreement or any of the
agreements contemplated hereby or thereby;

(d) materially alter or change the scope of the business of the Company;

(e) enter into, or materially alter or change existing, employment agreements or
compensation arrangements or agreements with management.

(f) (i) create, incur, assume or suffer to exist any indebtedness (exclusive of
debt incurred to finance the purchase of equipment not in excess of five percent
(5%) of the fair market value of the Company’s and its Subsidiaries’ assets)
whether secured or unsecured other than (x) the Company’s indebtedness to the
Purchasers, (y) indebtedness set forth on Schedule 6.12(f) attached hereto and
made a part hereof and any refinancings or replacements thereof on terms no less
favorable to the Company than the indebtedness being refinanced or replaced, and
(z) any debt incurred in connection with the purchase

 

18



--------------------------------------------------------------------------------

of assets in the ordinary course of business, or any refinancings or
replacements thereof on terms no less favorable to the Company than the
indebtedness being refinanced or replaced; (ii) cancel any debt owing to it in
excess of $50,000 in the aggregate during any 12-month period; (iii) assume,
guarantee, endorse or otherwise become directly or contingently liable in
connection with any obligations of any other person, except the endorsement of
negotiable instruments by the Company for deposit or collection or similar
transactions in the ordinary course of business or guarantees of indebtedness
otherwise permitted to be outstanding pursuant to this clause (e); and

(g) create or acquire any Subsidiary after the date hereof unless (i) such
Subsidiary is a wholly-owned Subsidiary of the Company and (ii) such Subsidiary
becomes party to the Term Note Security Agreement, the Stock Pledge Agreement
and the Subsidiary Guaranty (either by executing a counterpart thereof or an
assumption or joinder agreement in respect thereof) and, to the extent required
by the Purchasers, satisfies each condition of this Agreement and the Related
Agreements as if such Subsidiary were a Subsidiary on the Closing Date.

6.13 Approval Procedures. With regard to any actions which require the approval
of the Purchasers pursuant to Section 6.12, the following procedures shall
apply:

(a) as soon as practicable, the Company shall submit, in writing, to the
Purchasers, (i) a description of the Company’s proposed action, (ii) the
estimated cost associated with such action, and (iii) a brief explanation of the
Company’s goals in undertaking such action, and a request that such action be
approved by the Purchasers (the “Approval Request”);

(b) within five (5) business days of receipt of the Approval Request, the
Purchasers shall evaluate the Approval Request and provide the Company, in
writing, with any questions, or objections concerning the Approval Request. If
no such questions or objections are raised within five (5) business days of
receipt of the Approval Request, the Approval Request will be deemed granted;

(c) if any questions or objections with regard to an Approval Request are raised
by the Purchasers, the Company shall either (i) withdraw its Approval Request,
or (ii) provide a written response to the Purchasers’ questions or objections.
The Purchasers shall have three (3) business days to evaluate the Company’s
response to their questions or objections, if no additional questions or
objections are raised within three (3) business days of receipt of the Company’s
response, the Approval Request will be deemed granted. The procedures described
in Section 6.13(c) shall be repeated until the Approval Request is approved by
the Purchasers or withdrawn by the Company; and

(d) for purposes of this Section 6.13, the actions of Purchasers holding a
majority of the principal amount of the Term Notes shall be binding on the
Purchasers.

6.14 Registration of Common Stock Underlying the Warrants. The Company will
amend it current filing on Form SB-2 to add the Common Stock underlying the
Warrants issued pursuant to this Agreement (the “Registration Statement”). Such
Registration Statement shall be declared effective by the SEC as soon as
reasonably possible.

 

19



--------------------------------------------------------------------------------

6.15 Liens. Without the prior approval of the Purchasers, the Company will not,
directly or indirectly, create, incur or suffer to exist any mortgage, pledge,
lien, lease encumbrance or charge, other than Permitted Liens, on any asset or
property of the Company, or any income or profits therefrom, or assign or convey
any right to receive income therefrom, that secures any obligations of the
Company. For purposes of this Section, Permitted Liens shall include UCC filings
by the Purchasers for the purpose of perfecting their security interest in
certain of the Company’s assets.

6.16 Budget Approval. As soon as practical before the end of each fiscal year of
the Company, the Company shall prepare and deliver to the Purchasers a budget
for the following fiscal year. Such budget shall be approved by the Board of
Directors.

6.17 Reissuance of Securities. The Company agrees to reissue certificates
representing the Securities without the legends set forth in Section 5.8 above
at such time as:

(a) the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or

(b) upon any resale following two years from the date of issuance of the
Securities pursuant to Rule 144(d) under the Securities Act or subject to an
effective registration statement after such Securities are registered under the
Securities Act.

The Company agrees to cooperate with the Purchasers in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) under the Securities Act and
provide legal opinions necessary to allow such resales provided the Company and
its counsel receive reasonably requested representations from the selling
Purchaser and the broker, if any.

6.18 Margin Stock. The Company will not permit any of the proceeds of the Term
Notes or the Warrants to be used directly or indirectly to “purchase” or “carry”
“margin stock” or to repay indebtedness incurred to “purchase” or “carry”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.

6.19 Financing Right of First Refusal. (a) The Company hereby grants to the
Purchasers a right to participate, on a pro-rata basis, in Additional Financing
(as defined below) to be issued by the Company and/or any of its Subsidiaries,
subject to the following terms and conditions. From and after the date hereof,
prior to the incurrence of any additional indebtedness and/or the sale or
issuance of any equity interests of the Company or any of its Subsidiaries
(other than pursuant to employee benefit plans or the exercise or conversion of
securities outstanding on the date hereof) (an “Additional Financing”), the
Company and/or any Subsidiary of the Company, as the case may be, shall notify
the Purchasers of its intention to enter into such Additional Financing. In
connection therewith, the Company and/or the applicable Subsidiary thereof shall
submit a term sheet (a “Proposed Term Sheet”) to the Purchasers setting forth
the terms, conditions and pricing of any such Additional Financing (such
financing to be negotiated

 

20



--------------------------------------------------------------------------------

on “arm’s length” terms and the terms thereof to be negotiated in good faith)
proposed to be entered into by the Company and/or such Subsidiary. If any
changes are made to the terms of the Additional Financing, the procedures in
this section shall be repeated.

(b) The Company will not, and will not permit its Subsidiaries to, agree,
directly or indirectly, to any restriction with any person or entity which
limits the ability of the Purchasers to consummate an Additional Financing with
the Company or any of its Subsidiaries.

6.20 No Sale. Neither the Company nor its Subsidiaries shall sell or dispose of
any asset that is material to the business of the Company or its Subsidiaries
without the prior written approval of the Purchasers, which approval shall not
be unreasonably withheld. If no response to a submitted sale request is received
by the Company within five (5) business days after the submission of a request,
the request shall be deemed approved.

6.21 ESOP Shares. The Company covenants that any shares of Common Stock, issued
pursuant to an employee stock option plan, will be subject to a lock up
agreement. Such lock up agreement shall be in a form acceptable to Purchasers.

6.22 PO Box Access. Concurrent with signing, the Company shall provide
Purchasers with a key to the post office box into which all “membership tour
card,” “membership” and “entry” fees are received (the “Post Office Box”). Such
Post Office Box to be located at US Pro Golf Tour, Inc., PO Box 145, Hertford,
NC 27944. In addition, Purchasers shall have the right, without notice to the
Company, to be present at the opening of such Post Office Box on a daily basis.

6.23 Assignment of Certain Rights. The Company covenants that in the event of a
default under this Agreement or the Term Notes, Purchaser shall assign its
rights and interest in the Post Office Box to Purchasers. Such Assignment shall
occur immediately upon the receipt of a notice of default by the Company and
shall remain in effect until such default is cured.

6.24 Deposit of Fees. On a daily basis, the Company shall deposit all
“membership tour card,” “membership” and “entry” fees received (either to the
Post Office Box, or otherwise) into the control account established with a bank
to be determined in the reasonable discretion of the Company and the Purchaser
within 10 days after the Initial Closing, as described in the Term Note.

7. Covenants of the Purchasers. Each Purchaser, severally and not jointly,
covenants and agrees with the Company as follows:

7.1 Confidentiality. Such Purchaser agrees that it will not disclose, and will
not include in any public announcement, the name of the Company, unless
expressly agreed to by the Company or unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement.

7.2 Non-Public Information. Such Purchaser agrees not to effect any sales of the
shares of the Company’s Common Stock while in possession of material, non-public
information regarding the Company if such sales would violate applicable
securities law.

 

21



--------------------------------------------------------------------------------

8. Covenants of the Company and the Purchasers Regarding Indemnification.

8.1 Company Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend the Purchasers and each of the Purchasers’ officers,
directors, agents, affiliates, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Purchasers which results, arises out of or is based upon: (i)any
misrepresentation by the Company or any of its Subsidiaries or breach of any
warranty by the Company or any of its Subsidiaries in this Agreement, any
Related Agreement or in any exhibits or schedules attached hereto or thereto; or
(ii)any breach or default in performance by the Company or any of its
Subsidiaries of any covenant or undertaking to be performed by the Company or
any of its Subsidiaries hereunder, under any Related Agreement or any other
agreement entered into by the Company and/or any of its Subsidiaries and the
Purchasers relating hereto or thereto.

8.2 The Purchasers’ Indemnification. Each Purchaser agrees to indemnify, hold
harmless, reimburse and defend the Company and each of the Company’s officers,
directors, agents, affiliates, control persons and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Company which results, arises out of or is based upon: (i)any misrepresentation
by such Purchaser or breach of any warranty by such Purchaser in this Agreement
or in any exhibits or schedules attached hereto or any Related Agreement; or
(ii)any breach or default in performance by such Purchaser of any covenant or
undertaking to be performed by such Purchaser hereunder or under any Related
Agreement.

9. Miscellaneous.

9.1 Governing Law. THIS AGREEMENT AND EACH RELATED AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION BROUGHT BY EITHER PARTY
AGAINST THE OTHER CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
EACH RELATED AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR
IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK. ALL PARTIES AND THE
INDIVIDUALS EXECUTING THIS AGREEMENT AND THE RELATED AGREEMENTS AGREE TO SUBMIT
TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY. IN THE EVENT THAT
ANY PROVISION OF THIS AGREEMENT OR ANY RELATED AGREEMENT DELIVERED IN CONNECTION
HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF
LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY
CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR
RULE OF LAW. ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER
ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT OR ANY RELATED AGREEMENT.

 

22



--------------------------------------------------------------------------------

9.2 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchasers and the closing of
the transactions contemplated hereby to the extent provided therein. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.

9.3 Successors. Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
heirs, executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person who shall be a holder of the
Securities from time to time, other than the holders of Common Stock which has
been sold by a Purchaser pursuant to Rule 144 or an effective registration
statement.

9.4 Entire Agreement. This Agreement, the Related Agreements, the exhibits and
schedules hereto and thereto and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof and no party shall be liable or
bound to any other in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein and therein.

9.5 Amendment and Waiver.

(a) This Agreement may be amended or modified only upon the written consent of
the Company and each of the Purchasers.

(b) The obligations of the Company and the rights of the Purchasers under this
Agreement may be waived only with the unanimous written consent of the
Purchasers.

(c) The obligations of the Purchasers and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.

9.6 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring. All remedies, either under this Agreement or the Related Agreements,
by law or otherwise afforded to any party, shall be cumulative and not
alternative.

9.7 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given:

(a) upon personal delivery to the party to be notified;

(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;

 

23



--------------------------------------------------------------------------------

(c) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or

(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

All communications shall be sent as follows:

 

If to the Company, to:

  GREENS WORLDWIDE INCORPORATED
346 Woodland Church Road, Hertford, North Carolina 27944   with a copy to:  

John M. Paris Jr. Esq.

Williams Mullen, 222 Central Park Avenue,
Virginia Beach, Virginia 23462

If to, Purchasers:

 

Shelter Island Opportunity Fund, LLC

One East 52nd Street
Sixth Floor New York, NY 10022

Attn: Randall Stern

Phone: 646.291.4815
Facsimile: 212.888.0334

Topwater Investment Management LLC
80 Washington Street
Suite 2-2
Norwalk, CT 06854
Attn: Travis Taylor
Phone: (203) 852-8005

  with a copy to:   Torys LLP
237 Park Avenue, 20th Floor
New York, NY 10017
Attn: Andrew J. Beck, Esq.
Facsimile: (212) 682-0200
E-mail: abeck@torys.com

 

24



--------------------------------------------------------------------------------

or at such other address as the Company or such Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

9.8 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including, without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

9.9 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

9.10 Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument.

9.11 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement to favor any party against the other.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY:   PURCHASERS: GREENS WORLDWIDE INCORPORATED  

SHELTER ISLAND OPPORTUNITY FUND, LLC,

by Shelter Island GP, LLC

By:  

/s/    

  By:  

/s/    

Name:     Name:   Title     Title:       TOPWATER INVESTMENT MANAGEMENT LLC    
By:  

/s/    

    Name:       Title:  